Exhibit 10.2
SECOND AMENDED AND RESTATED TERM PROMISSORY NOTE

      Amount: US$44,000,000   Dated: April 28, 2011

For value received, DELEK US HOLDINGS, INC. (the “Debtor”), a Delaware
corporation, promises to pay to the order of DELEK PETROLEUM, LTD. (the
“Lender”), an Israeli corporation, at 7, Giborei-Israel St., P.O.B. 8464,
Netanya 42504, Israel, or at such other place as the Lender shall designate in
writing, on January 1, 2013 (the “Maturity Date”), (i) the unpaid principal
amount of forty-four million US dollars (US$44,000,000) (ii) interest on the
unpaid balance (computed on the basis of a year consisting of 365 days) at a
rate per annum equal to eight and one-quarter percent (8.25%) (net of
withholding taxes) payable on each of the Maturity Date and the last day of each
calendar quarter prior to the Maturity Date, and (iii) any withholding taxes due
on said interest payments. In no event shall the rate of interest hereunder
exceed the maximum interest permitted by applicable law. Payments of both
principal and interest are to be made in lawful money of the United States
unless the Lender agrees to another form of payment.
SECTION 1 PAYMENTS & USE
1.1 Optional Prepayment. At any time, Debtor may, at its option, without premium
or penalty, prepay all or any part of the unpaid principal amount, together with
any interest accrued thereon.
1.2 Day of Payment. Whenever any payment to be made hereunder shall become due
and payable on a day which is not a Business. Day (as defined below), such
payment may be made on the next succeeding Business Day and, in the case of any
payment of principal, such extension of time shall in such case be included in
computing interest on such payment. As used herein, “Business Day” shall mean
any day other than a Saturday, Sunday or day on which banks in the State of New
York are authorized or required to close.
SECTION 2 DEFAULTS AND REMEDIES
2.1 Events of Default. Any of the following events shall constitute an event of
default hereunder:
(a) if default shall be made in the due and punctual payment of the principal of
this Note when the same shall become due and payable, whether on maturity or by
acceleration or otherwise and such default shall continue uncured for a period
of five (5) Business Days;
(b) if default shall be made in the due and punctual payment of any interest due
on this Note when such interest shall become due and payable and such default
shall continue uncured for a period of five (5) Business Days;
(c) if Debtor shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts as they become due, or shall
file a voluntary petition in bankruptcy, or shall be adjudicated a bankrupt or
insolvent, or shall file any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, or
shall file any answer admitting or not contesting the.material allegations of a
petition filed against it in any such proceeding, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of it or of
all or any substantial part of its properties; or

 





--------------------------------------------------------------------------------



 



(d) if, within sixty (60) days after the commencement of any proceeding against
the Debtor seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceeding shall not have been dismissed.
2.2 Remedies for Default. Upon the occurrence and continuance of any of the
events set forth in clauses (c) or (d) of Section 2.1 above, this Note together
with the interest accrued thereon shall become immediately due and payable,
without presentment, demand, protest, notice of protest or other notice of
dishonor of any kind, all of which are hereby expressly waived by the Debtor.
Upon the occurrence of any of the events set forth in clauses (a) or (b) of
Section 2.1 above, the Lender may, by written notice to Debtor, declare the
entire unpaid principal balance of this Note together with the interest accrued
thereon to be immediately due and payable, without presentment, demand, protest,
notice of protect or other notice of dishonor of any kind, all of which are
hereby expressly waived by the Debtor. The Lender may proceed to protect and
enforce its rights either by suit in equity or by action at law, or both,
whether for specific performance of any covenant or agreement contained in this
Note, or in aid of the exercise of any power granted herein or proceed to obtain
judgment or any other relief whatsoever appropriate to the action or proceeding,
or proceed to enforce any other legal or equitable right the Lender.
2.3 Rights and Remedies Cumulative. No right or remedy herein conferred upon the
Lender is intended to be exclusive of any other right or remedy contained herein
or in any instrument or document delivered in connection with or pursuant to
this Note, and every such right or remedy shall be cumulative and shall be in
addition to every other such right or remedy contained herein and therein or now
or hereafter existing at law or in equity or by statute, or otherwise.
2.4 Rights and Remedies Not Waived. No course of dealing between the Debtor and
the Lender or any failure or delay on, the part of the Lender in exercising any
rights or remedies of the Lender and no single or partial exercise of any rights
or remedies hereunder shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder.
SECTION 3. FEES AND EXPENSES
The Debtors agree to pay all reasonable expenses of the Lender, including
attorneys’ fees, incurred in connection with the enforcement of its rights
hereunder.
SECTION 4. MISCELLANEOUS
4.1 Waivers. Presentment, demand, protest or other notice of any kind are all
hereby waived with respect to this Note.
4.2 Modification. No modification or waiver of any provision of this Note and no
consent by the Lender to any departure therefrom by the Debtor shall be
effective unless such modification or waiver shall be in writing and signed by a
duly authorized officer of the Lender, and the same shall then be effective only
for the period and on the conditions and for the specific instances and purposes
specified in such writing. No notice to or demand on the Debtor in any case
shall entitle the Debtor to any other or further notice or demand in similar or
other circumstances.
4.3 Choice of Law. This Note shall be construed in accordance with and governed
by the local laws of the State of New York applicable to contracts executed and
to be performed in such State.
4.4 Benefit of Agreement: Assignment. This Note shall be binding upon the
successors and assigns of the Debtor and inure to the benefit of the Lender and
its successors, endorses and assigns.

 

Page 2 of 3



--------------------------------------------------------------------------------



 



4.5 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to the Lender upon any breach or default of the Debtor, shall
impair any such right, power or remedy of the Lender nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of the Lender of any breach or default under
this Note must be made in writing and shall be effective only to the extent
specifically set forth in such writing.
4.6 Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Note are for reference only and are not to be considered in construing this
Note.
4.7 Termination Prior to Maturity. The Debtor may terminate this Note by
delivering written notice of termination to the Lender at any time and for any
reason provided that, the effective date of any such early termination shall be
deemed the Maturity Date.
4.8 Prior Note. This Second Amended and Restated Note amends and restates the
Amended and Restated Term Promissory Note dated September 28, 2010.
In witness whereof, this Note has been executed and delivered on the date first
above written by the undersigned Debtor.

                  LENDER:   DEBTOR:       DELEK PETROLEUM, LTD.   DELEK US
HOLDINGS, INC.    
 
                /s/ Gabriel Last   /s/ Assaf Ginzburg              
By:
  Gabriel Last   By:   Assaf Ginzburg    
Title:
  Chairman of the Board   Title:   EVP    
 
                /s/ Leora Pratt Levin   /s/ Mark B. Cox              
By:
  Leora Pratt Levin   By:   Mark B. Cox    
Title:
  General Counsel   Title:   EVP / CFO    

 

Page 3 of 3